DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 6, “the front ends” lacks antecedent basis;
Claim 9, line 7, it is not clear whether “a front side” refers back to one of the front sides recited in lines 4 and 6 or to some other front side; 
Claim 9, line 9, it is not clear whether “the back side” refers to the back side of the corner portion or the back side of the elongate lateral portion;
 Claim 9, line 10, it is not clear whether “the front side” refers to the front side of the corner portion or the front side of the elongate lateral portion;
Claim 9, line 10, it is not clear to what “commonly” refers since there does not appear to be any recitation of what the transverse foundation member supports in addition to “a side edge of the corner portion”; 
Claim 15, line 2, “side” should likely be  --sides--  ;and 
Claims 2-8, 10-14, and 16-19 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durling (US 2004/0095000).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
9.  A frame for a unitary component formed as a single permanent and rigid assembly of a sectional seating apparatus, comprising:
a corner portion (labeled in the first marked-up copy of Figure 12 of Durling, below) having foundation members (members that are adjacent the floor among the corner portion, as identified in the first marked-up copy of Figure 12 of Durling, below) with a first width from a back side to a front side (shown in the second marked-up copy of Figure 12 of Durling, below);
an elongate lateral portion (labeled in the marked-up copy of Figure 12 of Durling, below) having foundation members (members that are adjacent the floor among the corner portion, as identified in the marked-up copy of Figure 12 of Durling, below) with a second width from a back side to a front side, the second width less than the first width (shown in the second marked-up copy of Figure 12 of Durling, below);

    PNG
    media_image1.png
    718
    918
    media_image1.png
    Greyscale

an interconnection (comprising elements 20, as labeled in the first illustrated copy of Figure 12 of Durling, above) on a front side of the foundation members connecting a respective opposing edge of the front sides of the corner portion and the elongate lateral portion (as identified in the first copy of Figure 12 of Durling, above); and

    PNG
    media_image2.png
    738
    910
    media_image2.png
    Greyscale

a transverse foundation member (30, labeled in the first copy of Figure 12 of Durling, above) spanning from the back side to a connecting support (comprising vertical elongate front leg portion of the transverse foundation member 30 of Durling) of the front side and commonly supporting a side edge of the corner portion opposing a side edge of the elongate lateral portion (as shown in Figure 12 of Durling) intermediate a pair of opposing ends of the unitary component whereby the corner portion and the elongate lateral portion adjoin on the opposing side edges to form the permanent and rigid assembly (as shown in Figure 12 of Durling).

10.  The frame as recited in claim 9, wherein the interconnection comprises a bridge disposed at an oblique angle relative to a front side of the elongate lateral portion, whereby a first edge of the bridge portion abuts an opposing edge of the front side of the lateral portion and an opposing second edge of the bridge extends to a distal extent of the first width (as shown in the second illustrated copy of Figure 12 of Durling, above).

11.  The frame as recited in claim 10, wherein the front side of the corner portion defines a plane parallel to the front side of the lateral portion, which front sides are spaced-apart from each other laterally by the bridge (as shown in an alternative interpretation in the illustrated copy of Figure 12 of Durling, below).

    PNG
    media_image3.png
    624
    910
    media_image3.png
    Greyscale

12.  The frame as recited in claim 11, further comprising a plurality of mating connectors (comprising a superset of all of the elements 20), a first mating connector attached to the front side of the corner portion for connecting the corner portion to an adjacent seating frame having an opposing respective one of the mating connectors mounted in alignment therewith for mating connection (as can be understood from the disclosure, where each adjacent section has the connectors 20 on mutually facing surfaces).

13.  The frame as recited in claim 9, wherein the elongate lateral portion defines an end side; and further comprising a plurality of mating connectors, a first mating connector attached to the end side of the lateral portion for connecting to an adjacent seating frame having an opposing respective one of the mating connectors mounted in alignment therewith for mating connection (as can be appreciated from the first illustrated copy of Figure 12, above).

14.  The frame as recited in claim 9, wherein the elongate lateral portion has a side arm assembly at a distal end opposing the corner portion (as shown in Figure 12).

15.  The frame as recited in claim 9, further comprising a seat back assembly extending upwardly from the back side of the corner portion and the elongate lateral portion (Figure 12).

17.  The frame as recited in claim 9, wherein the interconnection comprises a bridge disposed at an oblique angle relative to a front side of the elongated lateral portion (as shown in the second and third illustrated copy of Figure 12 of Durling, above).

18.  The frame as recited in claim 17, wherein the front side of the corner portion extends in defines a plane parallel to the front side of the lateral portion, which front sides are spaced-apart from each other laterally by the bridge (as shown in the third illustrated copy of Figure 12 of Durling, above, and in accordance with an alternative interpretation of the width of the corner portion).

19.  The frame as recited in claim 9, further comprising a plurality of pairs of mating connectors, a respective pair of which mating connectors attached to respective opposing faces of a pair of the frame members for connecting said pair of frame members together (mating connectors comprising a superset of elements 20 on opposing faces of adjacent frames).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durling (US 2004/0095000) in view of Chen (US 2011/0101747).
Durling shows the details set forth above, including the elongate lateral portion having a seat back assembly, but lacks the elongate lateral portion having a seating assembly extending longitudinally beyond a distal end of the seat back assembly.
On the other hand, Chen shows a similar elongate lateral portion in Figure 1 and further shows a seating assembly extending in a region between elements 6 and 7 beyond a distal end of the seat back assembly.
It would have been obvious to provide a seating assembly extending in a region beyond a distal end of the seat back assembly, as taught by Chen, because doing so would provide the benefit of an additional seating area.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

16.  The frame as recited in claim 15, further comprising a seating assembly frame that extends longitudinally beyond a distal end of the seat back assembly on the elongate lateral portion (as set forth in the statement of obviousness above)..

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durling (US 2004/0095000) in view of Chia (US 2016/0128486).
Durling shows and discloses most of the details of claim 1, including the corner portion and the elongate lateral portion, each having back sides, but lacks placing a longitudinal foundation member extending along a back side of the foundation members of both the corner portion and the elongate lateral portion.  
On the other hand, Chia shows in Figures 1 and 2 a longitudinal foundation member in the form of an edge of the foundation member 105 that changes directions as the shape of the sectional seating unit changes. 
It would have been obvious to provide a longitudinal foundation member, whether part of a continuous foundation member or interconnecting the foundation members of sections of the sectional seating unit because doing so would provide an improved aesthetic appearance of closure by connecting the sections and/or increased structural strength. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.  A frame for a unitary component formed as a single permanent and rigid assembly of a sectional seating apparatus, comprising:
a corner portion (labeled in the marked-up copy of Figure 12 of Durling, below) having foundation members (members that are adjacent the floor among the corner portion, as identified in the marked-up copy of Figure 12 of Durling, below);
an elongate lateral portion (labeled in the marked-up copy of Figure 12 of Durling, below) having foundation members (members that are adjacent the floor among the corner portion, as identified in the marked-up copy of Figure 12 of Durling, below);

    PNG
    media_image1.png
    718
    918
    media_image1.png
    Greyscale

an interconnection (comprising elements 20, as labeled in the illustrated copy of Figure 12 of Durling, above) on a front side of the foundation members connecting a respective opposing edge of the front ends of the corner portion and the elongate lateral portion (as identified in the copy of Figure 12 of Durling, above);
a longitudinal foundation member extending along a back side of the foundation members of both the corner portion and the elongate lateral portion (in accordance with the statement of obviousness above); and
a transverse foundation member (30, labeled in the copy of Figure 12 of Durling, above) spanning from the back side to a connecting support (comprising vertical elongate front leg portion of the transverse foundation member 30 of Durling) of the front side and commonly supporting a side edge of the corner portion and a side edge of the elongate lateral portion (as shown in Figure 12 of Durling) intermediate opposing ends of the unitary component to form the permanent and rigid assembly (as also shown in Figure 12 of Durling).

2.  The frame as recited in claim 1, wherein the elongate lateral portion has a side arm assembly at a distal end opposing the transverse foundation member (as shown in Figure 12 of Durling).

    PNG
    media_image2.png
    738
    910
    media_image2.png
    Greyscale

4.  The frame as recited in claim 1, wherein the corner portion has a back-to-front first width (as shown in the illustrated copy of Figure 12 of Durling, above).

5.  The frame as recited in claim 1,wherein the elongate lateral portion has a back-to-front second width (as shown in the illustrated copy of Figure 12 of Durling, above).

6.  The frame as recited in claim 1, wherein the corner portion has a back-to-front first width and the elongate lateral portion has a back-to-front second width, the first width greater than the second width (as shown in the illustrated copy of Figure 12 of Durling, above).

7.  The frame as recited in claim 1, further comprising wherein the interconnection comprises a bridge disposed at an oblique angle relative to a front side of the elongate lateral portion (as shown in the illustrated copy of Figure 12 of Durling, above).

8.  The frame as recited in claim 1, further comprising a plurality of mating connectors, a respective pair which mating connectors attached to respective opposing faces of portions of a pair of the frames for connecting said pair of frames together (mating connectors comprising a superset of elements 20 on opposing faces of adjacent frames).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durling and Chia as applied to claim 1 above, and further in view of Chen (US 2011/0101747).
Durling shows the details set forth above, including the elongate lateral portion having a seat back assembly, but lacks the elongate lateral portion having a seating assembly extending longitudinally beyond a distal end of the seat back assembly.
On the other hand, Chen shows a similar elongate lateral portion in Figure 1 and further shows a seating assembly extending in a region between elements 6 and 7 beyond a distal end of the seat back assembly.
It would have been obvious to provide a seating assembly extending in a region beyond a distal end of the seat back assembly, as taught by Chen, because doing so would provide the benefit of an additional seating area.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3.  The frame as recited in claim 1, wherein the elongate lateral portion has a seating assembly extending longitudinally beyond a distal end of a seat back assembly (as set forth in the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636